GENOVESE, J.,
would grant and assigns reasons.
Ill respectfully dissent and would grant the writ and docket it. In my view, it is necessary to address whether a trial court’s discretionary authority under La. R.S. 9:2801(A)(4)(d) in partitioning community property “upon such terms and conditions as the court shall direct” includes the authority of the trial court to divert a child support obligation, which is a legal duty owed to the minor children, in satisfaction of a spouse’s community property obligation.